UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-21419) Hennessy SPARX Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2013 Date of reporting period:July 31, 2013 Item 1. Schedule of Investments. Hennessy Japan Fund Schedule of Investments July 31, 2013 (Unaudited) Number of % of Net Shares Value Assets COMMON STOCKS - 93.49% Consumer Discretionary - 25.33% Asics Corp. $ % Isuzu Motors, Ltd. % Ryohin Keikaku Co., Ltd. % Shimano, Inc. % Toyota Motor Corp. % % Consumer Staples - 13.61% Kao Corp. % Pigeon Corp. % Unicharm Corp. % % Financials - 7.45% Mizuho Financial Group % Sumitomo Mitsui Financial Group, Inc. % % Health Care - 10.86% Mani, Inc. % Rohto Pharmaceutical Co., Ltd. % Terumo Corp. % % Industrials - 26.80% Daikin Industries % Itochu Corp. % Komatsu, Ltd. % Marubeni Corp. % Misumi Group, Inc. % Mitsubishi Corp. % Nidec Corp. % Sumitomo Corp. % % Information Technology - 4.98% Keyence Corp. % Materials - 4.46% Fuji Seal International, Inc. % TOTAL COMMON STOCKS (Cost $24,953,650) % SHORT-TERM INVESTMENTS - 7.59% Money Market Funds - 7.59% Federated Government Obligations Fund - Class I 0.01% (a) % Fidelity Government Portfolio - Institutional Class 0.01% (a) % TOTAL MONEY MARKET FUNDS (Cost $2,639,548) % TOTAL SHORT-TERM INVESTMENTS (Cost $2,639,548) % Total Investments (Cost $27,593,198) - 101.08% % Liabilities in Excess of Other Assets - (1.08)% ) )% TOTAL NET ASSETS - 100.00% $ % Percentages are stated as a percent of net assets. (a) The rate listed is the fund's 7-day yield as of July 31, 2013. Note: For presentation purposes, the Fund has grouped some of the industry categories. For purposes of categorizing securities for compliance with Section 8(b)(1) of the Investment Company Act of 1940, the Fund uses more specific industry classifications. The cost basis of investments for federal income tax purposes at July 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at July 31, 2013 The Funds have adopted authoritative fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, the prices are fair value adjusted due to post market close subsequent events (foreign markets), little public information exists or instances where prices vary substantially over time or among brokered market makers.These inputs may also include interest rates,prepayment speeds, credit risk curves, default rates and similar data. Level 3 – Model-derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Funds’ own assumptions about what market participants would use to price the asset or liability based on the best available information. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – Equity securities, including common stocks, preferred stocks, foreign issued common stocks, exchange traded funds, closed-end mutual funds and real estate investment trusts, which are traded on a securities exchange for which a last-quoted sales price is readily available will be valued at the last sales price as reported by the primary exchange on which the securities are listed.Securities listed on the Nasdaq National Market System (“Nasdaq”) will be valued at the Nasdaq Official Closing Price, which may differ from the last sales price reported.Securities traded on a securities exchange for which a last-quoted sales price is not readily available will be valued at the mean between the bid and ask prices.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Investment Companies – Investments in investment companies (e.g. mutual funds and exchange traded funds) are generally priced at the ending net asset value (NAV) provided by the service agent of the Funds and will be classified in Level 1 of the fair value hierarchy. Debt Securities - Debt securities, such as corporate bonds, asset backed securities, mortgage backed securities, municipal bonds, U.S. Treasuries and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service that utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Short-Term Securities - Short-term equity investments, including money market funds, are valued in the manner specified above.Short-term debt investments are valued at amortized cost, if their original maturity was 60 days or less, or by amortizing the values as of the 61st day prior to maturity, if their original term to maturity exceeded 60 days.Short-term securities are generally in Level 1 or Level 2 of the fair market hierarchy depending on the inputs used and market activity levels for specific securities. The Board of Directors/Trustees of the Funds (the “Board”) has adopted fair value pricing procedures that are followed when a price for a security is not readily available or if a significant event has occurred that indicates the closing price of a security no longer represents the true value of that security.Fair value pricing determinations are made in good faith in accordance with these procedures. There are numerous criteria that will be given consideration in determining a fair value of a security. Some of these criteria are trading volume of security and markets, value of other like securities and news events with direct bearing to security or market. Fair value pricing results in an estimated price that reasonably reflects the current market conditions in order to rate the portfolio holdings such that shareholder transactions receive a fair net asset value.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. Fair valuing of foreign securities may be determined with the assistance of a pricing service using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant American Depositary Receipts or futures contracts.The effect of using fair value pricing is that the Funds’ NAVs will reflect the affected portfolio securities’ value as determined in the judgment of the Board or its designee instead of being determined by the market.Using a fair value pricing methodology to price securities may result in a value that is different from a security’s most recent closing price and from the prices used by other investment companies to calculate their net asset values and are considered Level 2 prices in the fair valuation hierarchy. Because the Funds invest in foreign securities, the value of the Funds’ portfolio securities may change on days when you will not be able to purchase or redeem your shares.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee comprised of one or more representatives from Hennessy Advisors, Inc., the Fund’s advisor.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of each Fund’s investments.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.Details related to the fair valuation hierarchy of the Funds’ securities as of July 31, 2013, were as follows: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $ $
